                                                                    FILED

                    UNITED STATES DISTRICT COURT                 MAR 1 9 2020
                    EASTERN DISTRICT OF VIRGINIA
                         Newport News Division              OLtHK, U.S. DISTRICT COURT
                                                                  NORFOLK. VA
UNITED STATES OF AMERICA,

       V.                                          CRIMINAL NO. 4:19cr85


JAHREESE WOODLEY,

            Defendant.


                                  OPINION


       This matter comes before the court on the Defendant's Motion


to Suppress {"Motion"), filed on January 5, 2020. EOF No. 16. The

United States filed a Response on January 21, 2020. EOF No. 18.

The Defendant filed a Reply on January 27, 2020. EOF No. 23.

       The court held a hearing on the Motion on February 4, 2020.

The court heard testimony from Officer Brian Torrez and Sergeant

Kevin Nichol of the Newport News Police Department. The court

reviewed several exhibits, including video footage with sound from

Officer Torrez's Axon body camera. The court ruled from the bench

and denied the Motion in part, and reserved ruling on the remainder

of the Motion. For the reasons below and stated from the bench,

the court DENIES the Motion in part and GRANTS the Motion in part.

                         I. Factual Background

       Based upon consideration of the evidence and testimony that

the United States presented at the hearing, the court makes the

following findings of fact. On January 12, 2019, at approximately

5:51   P.M.,   Officer   Torrez   and   Sergeant   Nichol   observed      the
Defendant, who was driving on Marcus Drive towards Old Oyster Point

Road, fail to come   to a complete stop   at a stop sign    at the

intersection of Marcus Drive and Old Oyster Point Road. See Gov.

Ex. 4 (map of relevant area). After the Defendant turned onto Old

Oyster Point Road, the officers pulled behind the Defendant and

signaled for the Defendant to pull to the side of the road. The

Defendant did so. Officer Torrez approached the vehicle from the

passenger side and Sergeant Nichol approached from the driver's

side. As they approached the vehicle, both officers detected the

odor of marijuana emanating from the vehicle. Officer Torrez also

observed a partially open white plastic bag containing clear bags

of marijuana on the front passenger floor board. See Gov. Ex. 7.

Sergeant Nichol then requested that the Defendant step outside the

car, and the Defendant complied.

     Officer Torrez advised the Defendant of his Miranda rights.

In response to the officer's questions, the Defendant stated that

he had a '^little bit" of "weed," about "a half ounce" in the car.

Officer Torrez asked the Defendant where he lived. In response,

the Defendant gestured towards Marcus Drive. Later, when Sergeant

Nichol asked the   Defendant for his address for paperwork, the

Defendant told him to use the address on the Defendant's driver's


license, which is 913 Fluvanna Road in Newport News, Virginia.

    Officer Torrez and Sergeant Nichol searched the car. Inside

the car, they found five (5) bags of marijuana, weighing a total
of two hundred fifty-six (256) grams, which is the equivalent of

nine (9) ounces. See Gov. Exs. 6, 7. They found $157.00 in cash,

and a second cell phone. When Officer Torrez found the second cell

phone, he observed a message on the screen that read, in substance,

''approximately eight      minutes       away from     meeting      up." Hr'g    Tr.

16:8-19, EOF No. 29 (Transcript of Hearing on Feb. 4, 2020).

     The    Newport     News    Police    Department     conducted        additional

searches to verify the Defendant's address. A search of DMV records

yielded an    address on Beacon Court. A search                  of the database

Accurint    associated    the    Defendant      with   the    address   948    Marcus


Drive,     Apt.   10.   The     948   Marcus     Drive       address    is    located

approximately three hundred fifteen (315) feet in a straight line

from the stop sign at Marcus Drive and Old Oyster Point Road that

the Defendant ran, but a longer distance by road. Gov. Ex. 4 (map

of area); see Hr'g Tr. 74:8-14. Law enforcement conducted "knock

and talks" at the Beacon Court and Fluvanna Drive addresses, and

concluded that the Defendant did not reside at those addresses.


     Following the Defendant's arraignment in state court. Officer

Torrez applied for a search warrant for 948 Marcus Drive, Apt. 10.

Gov. Ex. 5 at 5 (search warrant and affidavit). The first section

of   the    three-page     affidavit       in    support       of   the      warrant,

"Introduction and Applicant Background," set out Officer Torrez's

qualifications and experience in drug investigations. Next, the

"Probable Cause" section recounted the traffic stop and seizure of
the two hundred fifty-six (256) grams of marijuana. The warrant

notes that 948 Marcus          Drive ""is the same         area     officers observed


Mr. Woodley's vehicle come from." Gov. Ex. 5 at 8. The warrant

also stated that, ''[w]hile at the Booking and speaking to the

Magistrate's [sic] on January 12, 2019, Mr. Woodley advised he is

in between 948 Marcus Drive Apt 10 and his girlfriend's residence.

I asked Mr. Woodley if he still lives at 948 Marcus Drive Apt 10

and   he    advised    he   still   does."    Id.   The    warrant    concluded     that


""there is probable cause to believe the alleged offender could be

involved in the distribution of narcotics." Id.


      On January 13, 2019, Newport News Police Department officers,

including Officer Torrez and Sergeant Nichol, executed the search

warrant at 948 Marcus Drive, Apt. 10. Officers recovered, among

other      things,    THC   hash    oil,   hash     oil    containers,     a    handgun,

ammunition,      approximately         8.96    pounds          of   marijuana    inside

vacuum-sealed plastic bags, and $45,000 in cash. See Gov. Ex. 5

at 2-4.


                                    II. Analysis

      The Defendant challenges the stop and search of his car, as

well as the search of his residence. The court addresses each


argument in turn.

                A. Stop and search of the Defendant's car

      The warrantless stop and search of the Defendant's car did

not   violate    the    Fourth      Amendment.      ""As   a    general   matter,   the
decision to stop an automobile is reasonable where the police have

probable cause to believe that a traffic violation has occurred."

Whren v. United States, 517 U.S. 806, 810 (1996). Here, Officer

Torrez and Sergeant Nichol observed the Defendant fail to come to

a complete stop at a stop sign. Failure to fully stop at a stop

sign is a violation of Virginia law. See Va. Code Ann. § 46.2-821.

Thus, it was lawful for the officers to stop the Defendant's car.

     After       stopping    the    Defendant,     the    officers       then    lawfully

searched    the    car.     As   they    approached      the    car,     both    officers

detected the odor of marijuana coming from the car.^ The odor of

marijuana    emanating from          a   vehicle   provided      probable        cause   to

believe    that marijuana          was present in        the   vehicle. See        United

States V. Lewis, 606 F.3d 193, 198 (4th Cir. 2010) (''When Lewis

rolled    down    his    window    to    comply.   Mills       smelled    the     odor   of

marijuana emanating from the vehicle. At that point, the officers

possessed probable cause to search the vehicle . . . ."); United

States V. Humphries, 372 F.3d 653, 658 (4th Cir. 2004) ("[T]he

odor of marijuana alone can provide probable cause to believe that

marijuana is present in a particular place."). Under the automobile

exception    to    the    warrant       requirement,     the    officers        were   then

lawfully permitted to search the car. See United States v. Scheetz,

293 F.3d 175, 184 (4th Cir. 2002) ("Once the car was properly




     ^ See supra Part I
stopped    and    the     narcotics     officers   smelled   marijuana,   the

narcotics officers properly conducted a search of the car.").

     In addition, Officer Torrez saw a partially open bag, in plain

view on the floor board, containing marijuana. This also provided

the officers with probable cause to believe marijuana was in the

vehicle. See, e.g.. United States v. Hall, 397 F. App'x 860, 862

(4th Cir. 2010) (unpublished) ('MTJhe discovery of the marijuana

in plain view gave police probable cause to conduct the search of

the vehicle that ultimately led to the firearm's discovery.").

Accordingly, the search of the Defendant's car did not violate the

Fourth Amendment. See Hr'g Tr. 76:6-77:10.

                 B. Search of the Defendant's apartment

                   i. Probable cause for the warrant


     The Defendant argues that the search of his residence at 948

Marcus Drive, Apt. 10 was an unreasonable search in violation of

the Fourth Amendment. The court agrees with the Defendant that

there was insufficient probable cause to support the warrant that

law enforcement obtained to search the residence.


     A court reviewing a magistrate judge's decision to issue a

warrant is tasked with ensuring that the magistrate judge had a

''substantial basis for concluding that probable cause existed."

Illinois   V.    Gates,    462   U.S.   213,   238-39   (1983)   (alterations,

quotations, and citation omitted). Courts use a totality-of-the-

circumstances test to determine whether probable cause supported
a search warrant. Id. at 238. While ''appellate courts should pay

great deference to magistrates' findings of probable cause . . .

this does not mean that warrants based on conclusory allegations

should be upheld[.]" United States v. Wilhelm, 80 F.3d 116, 119

(4th Cir. 1996) (internal quotations and citation omitted).

        In evaluating an affidavit in support of a warrant to search

a specific place, the question "is not whether the target of the

search is suspected of a crime, but whether it is reasonable to

believe that the items to be seized will be found in the place to

be searched." United States v. Lalor, 996 F.2d 1578, 1582 (4th

Cir. 1993) (citing Zurcher v. Stanford Daily, 436 U.S. 547, 556

& n.6, (1978)). Courts have upheld search warrants for residences

only where "some information links the criminal activity to the

defendant's residence." Id. at 1583. However, "the nexus between

the   place    to   be   searched   and   the   items   to   be   seized   may   be

established by the nature of the item and the normal inferences of

where    one   would     likely   keep   such   evidence." United     States     v.

Anderson, 851 F.2d 727, 729 (4th Cir. 1988).

      As discussed above,^ the following facts in the affidavit

purportedly provide a link to the Defendant's residence at Marcus

Drive. The Defendant failed to stop at a stop sign at Marcus Drive

and Old Oyster Point Road. Officers recovered two hundred fifty-




         See supra Part 1.
six (256) grams of marijuana from the car. According to a police

database, "Mr. Woodley is residing at 948 Marcus Drive Apt 10,

Newport News, VA 23602, which is the same area officers observed

Mr. Woodley's vehicle come from." The Defendant "advised he is in

between 948 Marcus Drive Apt 10" and another residence. When asked

if he still resided at 948 Marcus Drive, "he             advised   he still

does."   Finally,      the   affidavit   discussed       Officer   Torrez's

qualifications   and    experience   with "multiple      arrests   included

[sic] narcotics and weapons offenses."

     These facts do not establish a sufficient nexus between the


Defendant's   Marcus     Drive   residence   and   the    distribution   of


marijuana. They establish that the Defendant was stopped in "the

same area" as his residence with a quantity of marijuana that was

likely for distribution. But they do not establish two additional

critical facts needed to link drugs to the residence. First, they

do not establish that the Defendant possessed any more drugs than

he had in his vehicle. Second, they do not establish that, even if

there was evidence that the Defendant possessed more drugs, those

drugs would be located at Marcus Drive. Importantly, the officers

initially saw the Defendant on Marcus Drive, but did not see him

leaving from his residence on Marcus Drive.

     Analogous cases support the proposition that a defendant's

possession of drugs does not establish probable cause to believe

that there are drugs at his residence. In United States v. Lalor,


                                     8
for example, the court held a warrant invalid that was based on

information from two confidential informants, who told police that

the    defendant     was    selling         drugs    on    certain      streets         near     his

residence.     996    F.2d    1578,      1579-80,         1582   (4th       Cir.    1993).       The

affidavit, however, did not ^Mescribe circumstances that indicate

such evidence was likely to be stored at Lalor's residence." Id.

at 1582. Because there was no ''information link[ing] the criminal

activity to the defendant's residence," the court held the warrant

was    defective.     Id.    at       1583.    Similarly,        in     United      States        v.

McPhearson, law enforcement arrested the defendant on his front

porch, then searched him and found 6.4 grams of crack cocaine in

his pocket. 469 F.3d 518, 522 (6th Cir. 2006). The court, however,

rejected the government's contention that "an individual arrested

outside his residence with drugs in his pocket is likely to have

stored drugs and related paraphernalia in the same residence." Id.

at    524.   Like    in    Lalor,      the    court       held   that    the       warrant       was

defective because the affidavit did not "support the inference

that evidence of wrongdoing would be found in McPhearson's home

because drugs were found on his person." Id. at 525. Finally, in

United States        v.   Lewis,      No.    4:19cr52      (E.D.      Va.    Oct.       24,    2019)

(Allen, J.), the court held a warrant to search a residence invalid

where   it   was    based   on    a   search    of    the    defendant        in    a    car    that


yielded "less than half of one ounce of marijuana in three separate

baggies, plus an additional seven hundred dollars." Id. at 11.
Like in Lalor and McPhearson, the court held the warrant to search

the defendant's home was not supported by probable cause because

it   did      not    establish    the    necessary      nexus      to    the     Defendant's

residence. Lewis, slip. op. at 11-12; see, e.g., United States v.

Brown, 828 F.3d 375, 382 {6th Cir. 2016) (holding warrant defective

because the supporting affidavit ""contained no evidence that Brown

distributed narcotics from his home, that he used it to store

narcotics, or that any suspicious activity had taken place there").

        The United States attempts to distinguish these cases on the

grounds       that    the   Defendant     in     this   case       was    stopped    with    a

distribution         quantity of        marijuana.      See    Gov.      Resp.    at 15-16.

Officer Torrez and Sergeant Nichol testified that the amount of

marijuana recovered, two hundred fifty-six (256) grams, along with

the marijuana being packaged into five (5) separate bags, suggested

that    the     Defendant     was   distributing         the     marijuana.        Hr'g    Tr.

26:21-27:1, 43:18-22. Even so, there is nothing further to suggest

that    the     Defendant     had   more       marijuana      in    his    residence       for

distribution or that he was distributing it from his residence.

From the facts here, the court finds it likely to infer that the

Defendant intended to distribute the marijuana he had in his car

at the time of the stop, given its packaging and the message on

his phone.^ Moreover, even though the marijuana in his car was



       2 See supra Part I. Notably, the two hundred fifty-six (256)
grams    of    marijuana     in   the    Defendant's       car     were    packaged       into


                                            10
likely for distribution, the Government's argument is unpersuasive

because evidence of one-time distribution does not necessarily

suggest that the Defendant possessed more marijuana. See United

States V. McCoy, 905 F.3d 409, 417 (6th Cir. 2018) (noting that

the   Government         cannot    demonstrate       nexus   to     home       ^^by   showing

evidence of a single instance of the defendant's having dealt drugs

away from his home."). Indeed, the Fourth Circuit has stated that

""in the investigation of a drug distribution offense, it is often

unreasonable        to suspect that drugs            will be      at the       defendant's

residence     because      when    drugs   are    used in     the    commission         of a

distribution offense, the distributed drugs are no longer in the

possession of the suspected distributor." United States v. Wienke,

733   F.    App'x    65,    70    (4th   Cir.     2018)   (unpublished)           (internal

quotations and citation omitted).

         Furthermore, even if one-time distribution suggested that the

Defendant possessed additional drugs, it does not also suggest

that those drugs would be at the Defendant's house. The search

warrant's vague conclusion that the Defendant was stopped in the

'^same     area"    as   his     residence    does    not    provide       a     sufficient

connection to the residence. And there was absolutely no other

evidence connecting the Marcus Drive residence to drug activity.




five (5) separate clear bags, suggesting that the Defendant was
distributing the drugs to five (5) purchasers/users, nothing more.
See Gov. Exs. 5, 6, 7.


                                             11
Like in Lewis, in this case ''[the] affidavit did not rely on a

confidential informant who knew or believed that drug activity was

occurring    at    [the    Defendant's]       residence."         Lewis,       slip.    op.

at 8-9. Additionally, the Defendant indicated he was in the process

of moving between         the   residences at Marcus             Drive    and   Fluvanna

Drive. See Gov. Ex. 5 at 8.


       The one case that the Government affirmatively relies on,

United   States     v.    Grossman,    400    F.3d   212     (4th      Cir.    2005),   is

inapposite. See Gov. Resp. at 12-13. In Grossman, the affidavit

supporting the warrant was based on "information from a reliable

informant who identified Grossman as a drug dealer, in addition to

[law enforcement's] own observations of Grossman's suspicious and

evasive behavior just outside the home's front door." Id. at 217.

The Fourth Circuit held that "[u]nder these circumstances, it is

reasonable to suspect that a drug dealer stores drugs in a home to

which he owns a key." Id. at 218 (emphasis added). The critical

difference between Grossman and this case is that in Grossman there


was much more evidence demonstrating the defendant was a "drug

dealer" engaged in ongoing drug distribution. The informant in

Grossman    told   law    enforcement    that the          defendant      was "selling

cocaine and keeping large quantities of it in 'stash houses.'" Id.

at   214.   In    contrast,     here   law    enforcement        did     not    have    any

information suggesting that the Defendant was engaged in ongoing

drug   trafficking.       See   Lewis,   slip.       op.    at    10     (holding      that



                                         12
^'evidence    of    the    possible,     minimal      distribution      recovered    at

arrest" was insufficient to establish probable cause). Further,

the officers admitted they had no prior contact or information

regarding the       Defendant and drug dealing. Hr'g Tr. 28:17-30:3.

Simply     put,    there    was   no   corroboration      or    other   evidence     to

associate     drug        distribution       or   illegal      activity    with     the

Defendant's residence on Marcus Drive.


      Other Fourth Circuit cases finding a sufficient nexus to the

defendant's residence are distinguishable on similar grounds. See,

e.g.. United States v. Williams, 974 F.2d 480, 481 (4th Cir. 1992)

(finding nexus where ''[t]he affidavit submitted to the magistrate

clearly establishes that Williams was a drug dealer."); see also

Lewis, slip. op. at 9 (distinguishing cases on grounds that "Mtjhe

officers in each case had more reason to label those defendants as


Mrug dealers.'").

      The United States attempts to rely on two additional pieces

of evidence to support probable cause, but neither was contained

in   the   affidavit.       First,     the   United    States    argues   that    ""the

defendant was stopped coming from his residence," thus providing

the requisite link to his home. Gov. Resp. at 14 (emphasis in

original). The affidavit, however, does not make this assertion.

It merely states that 948 Marcus Drive "is the same area officers

observed Mr. Woodley's vehicle come from." Further, the testimony

was to the contrary. The officers testified at the hearing that



                                             13
they first saw the Defendant on Marcus Drive, not leaving from the

Marcus Drive residence. Hr'g Tr. 15:25-16:2.^

     Second, the United States argues that the Defendant attempted

to ''distance himself" from the Marcus Drive residence and "throw


the officers off the scent." Gov. Resp. at 14. Similarly, however,

this information is not contained in the affidavit or reasonably

inferable from the affidavit. The affidavit states the following

regarding the Defendant's residence:

     According to a Police Data-base, it reveals that Mr.
     Woodley is residing at 948 Marcus Drive Apt 10 . . .
     While at the Booking and speaking to the Magistrate's
     [sic] on January 12, 2019, Mr. Woodley advised he is in
     between 948 Marcus Drive Apt 10 and his girlfriend's
     residence. I asked Mr. Woodley if he still lives at 948
     Marcus Drive Apt 10 and he advised he still does.

This information suggests the Defendant was in between apartments,

not that he was being evasive about where he was residing. While

"[t]he magistrate may draw a reasonable inference from the facts

stated," Wienke, 733 F. App'x at 70, these facts do not support

the inference that the Defendant was misleading law enforcement

regarding his address, or the additional inference that drugs would

be located at 948 Marcus Drive.


     In sum, the affidavit states that law enforcement arrested

the Defendant in a vehicle near his residence with a quantity of

marijuana that was likely for distribution. There was no evidence




      See supra Part I; Gov. Ex. 4 (map of relevant area)


                                  14
in the affidavit that the Defendant was a drug dealer, had dealt

drugs from his home, or was even coming from his residence. No

confidential informant told the police that the                  Defendant was

engaged in drug distribution or that the residence was connected

to   drug     distribution.        In   these   circumstances,        there    was

insufficient probable cause to support the warrant.

                         b. Good-faith exception

      The United States argues that, even if the warrant was not

supported by probable cause, the evidence is admissible under the

""good faith" exception to the exclusionary rule, established in

United States v. Leon, 468 U.S. 897 (1984). Gov. Resp. at 17-19.

The court disagrees.

      When applicable, the exclusionary rule ''forbids the use of

improperly obtained evidence at trial." Herring v. United States,

555 U.S. 135, 139 (2009). In United States v. Leon, the Supreme

Court carved out a "good-faith" exception to the exclusionary rule.

468 U.S. 897, 925 (1984). Under the good-faith exception, "evidence

obtained     pursuant   to   a     search    warrant   issued    by   a   neutral

magistrate does not need to be excluded if the officer's reliance

on the warrant was 'objectively reasonable.'" United States v.

Perez, 393 F.3d 457, 461 (4th Cir. 2004) (quoting Leon, 468 U.S.

at   922).    Importantly,       when   deciding   whether      the   good-faith

exception applies, courts may consider "uncontroverted facts known

to   [law    enforcement]    but    inadvertently      not   presented    to   the



                                        15
magistrate" in the affidavit. United States v. McKenzie-Gude, 671

F.3d 452, 460 (4th Cir. 2011).

      Leon,      in       turn,   identifies       four       circumstances         in       which

reliance        on    a    warrant       would    not     qualify       as    "'objectively

reasonable." 468 U.S. at 923. Here, the Defendant argues that the

good-faith       exception        does     not    apply    because      law       enforcement

"rel[ied] on a warrant based on an affidavit so lacking in indicia

of probable cause as to render official belief in its existence

entirely     unreasonable." Id.             (internal         quotations      and       citation

omitted); see Def.'s Reply at 4-6.

      The court agrees that the good-faith exception does not apply

for   this      reason.      Even    under       the   good-faith       exception,            "the

affidavit       still      must     draw   some    plausible          connection         to    the

residence." United States v. Brown, 828 F.3d 375, 385-86 (6th Cir.

2016). Here, that evidence is simply missing. For example, there

was   no   reliable        informant       who   told     law   enforcement         that       the


Defendant was selling drugs on a street near his residence, Lalor,

996   F.2d      at    1580-81;      no    "extensive      evidence      of    .     .    .    drug

trafficking activities," United States v. Williams, 548 F.3d 311,

320 (4th Cir. 2008); no "police investigation of roughly two months

coupled with receipt of information from various sources," United

States     V.    Mayle,       382    F.    App'x       329,     333    (4th    Cir.          2010)

(unpublished); or any recorded telephone conversations made from




                                             16
the residence regarding narcotics transactions, United States v.

Johnson, 4 F. App'x 169, 173 (4th Cir. 2001) (unpublished).

       Rather, the facts are analogous to Lewis, in which the court

held   that   the   good-faith   exception     did     not   apply    where   the

affidavit ''established only that a man was found with evidence of

misdemeanor-quantity       marijuana       distribution—low          enough    to

reasonably constitute a one-off sale—and that he is not homeless."

Slip. op.     at 13.   While   the   Defendant   here    possessed     a   larger

quantity of drugs, the amount of drugs alone does not establish

sufficient "indicia of probable            cause" to    meet the      good-faith

exception. Id. at 14 (quoting Leon, 468 U.S. at 923). See, e.g..

Brown, 828 F.3d at 385-86 (holding good-faith exception did not

apply where affidavit failed to draw connection to residence). An

assumption that the Defendant possessed drugs in his residence

does not support probable cause. It is equally plausible to assume

that the Defendant obtained the drugs to sell and distribute from

another person, i.e., another drug dealer, a stash house, or from

any number of sources other than his residence.^



       5 Although not relied upon by the United States in its brief,
the case of United States v. Moore is somewhat analogous. 477 F.
App'x 102 (4th Cir. 2012) (unpublished). In Moore, an unpublished
decision from which Chief Judge Gregory dissented, the Fourth
Circuit held that the good-faith exception applied where the
Defendant possessed "more than one-half kilogram of cocaine," id.
at 103, which was "worth an estimated $10,000, on the same block
where the residence was located." Id. at 106. A key difference in
this case, however, is drug quantity. In Moore, a "normal
inference[]" is that a defendant who possessed $10,000 worth of


                                      17
      Finally, the United States attempts to argue that, when one

considers evidence not included in the affidavit, the good-faith

exception is met. Courts may consider ^^uncontroverted facts known

to   [law   enforcement]      but   inadvertently      not    presented     to    the

magistrate." McKenzie-Gude,          671     F.3d   at 460.   Here,   the   United

States argues that four additional facts, not presented in the

affidavit but known to the officers, support probable cause.

      First,   the   United    States      argues    that   the   Defendant      ^^was

stopped coming from his residence." Gov. Resp. at 14. The evidence,

however, simply does not support this assertion. The officers saw

the Defendant driving from Marcus Drive to the intersection of Old

Oyster Point Road and Marcus Drive, but they did not observe him

coming from his residence. Hr'g Tr. 15:25-16:2.

      Second, the United States argues that the Defendant provided

misleading information regarding his residence, which supports the

inference that evidence of drug trafficking was located at Marcus

Drive. The evidence, however, does not support this assertion. The




cocaine on the street block where his house was located possessed
additional evidence of drug distribution in his residence. United
States V. Anderson, 851 F.2d 727, 729 (4th Cir. 1988). That
inference, however, is not fairly applicable to the facts here.
Relative to the defendant in Moore, the Defendant here possessed
a much smaller quantity of drugs, which the evidence suggests he
was distributing to only five (5) individuals. See supra note 3.
Relative to the Defendant in Moore, the Defendant here was not on
the block of his residence at 948 Marcus Drive, but rather was at
the end of Marcus Drive where it intersects with Old Oyster Point
Road. Hr'g Tr. 8:24-9:4, 15:22-16:2; see Gov. Ex. 4 (map of area).


                                        18
Defendant did provide two addresses to law enforcement: one on

Fluvanna Drive and one on Marcus Drive. The evidence, however,

shows he was in fact between these residences, which is what he

told    law    enforcement.     Thus,   he    never     provided    incorrect    or

misleading information to law enforcement. This is not a case, for

example, where the Defendant engaged in ''suspicious and evasive

behavior just outside the home's front door." Grossman, 400 F.3d

at 217.


       The United States then attempts to argue that the evidence

showing       the   Defendant   resided      in   two   locations    "created    a

reasonable inference that he kept two homes for a reason: one where

he resided with his girlfriend and one, like the one he had just

come from, where he stored more of the same drugs that he had just

been   stopped      with."   Gov.   Resp.    at   14.   This   argument   is    not

persuasive. Evidence that a person is moving to a new home does

not create the inference that they are using their old home for

drug activity.

       Third, the United States points to the fact that the Defendant

initially provided false information about the quantity of drugs

he possessed in his car. An attempt to downplay the amount of drugs

he possessed in his car, however, does not support an inference

that he possessed more drugs at his residence.

       Fourth, the United States points to the text message that

Officer Torrez observed on the Defendant's second cell phone, which



                                        19
read, in substance, '^approximately eight minutes away from meeting

up." Like all of the United States' evidence, however, this text

message   supports   that   the   Defendant   was   in   the   process   of

distributing the drugs in his car. It does not provide a link to

additional drugs or his residence.

     One additional consideration dilutes the officers' good-faith

reliance on the warrant. Officer Torrez, the affiant, participated

in the execution of the warrant. "This undercuts the executing

officers' good faith reliance." Lewis, slip. op. at 14 (citing

United States v. Barrinqton, 806 F.2d 529, 532 (5th Cir. 1986)).

Officer Torrez was aware of the evidence known to the officers and


not presented in the affidavit in support of the warrant. As such,

his reliance on the warrant would not be "objectively reasonable."

Perez, 393 F.3d at 461 (quoting Leon, 468 U.S. at 922). Moreover,

even if the other evidence had been included in the affidavit, it

still would not have supported probable cause.

     In sum, even considering the scant other evidence known to

law enforcement but not presented in the affidavit, the affidavit

is "so lacking in indicia of probable cause as to render official

belief in its existence entirely unreasonable." Perez, 393 F.3d at

461 (quoting Leon, 468 U.S. at 923). The good-faith exception to

the exclusionary rule therefore does not apply to the evidence

seized from the Defendant's home.




                                   20
                               III. Conclusion


        The stop and search of the Defendant's car was lawful, but

the    search   of    the   Defendant's     residence      violated       the     Fourth


Amendment. Accordingly, the Defendant's Motion, ECF No. 16, is

DENIED IN PART and GRANTED IN PART. The evidence                   seized from the


Defendant's residence is SUPPRESSED.


        The Clerk is DIRECTED to forward a copy of this Opinion to

counsel for the Defendant and the United States Attorney.

        IT IS SO ORDERED.


                                                       M
                                          Rebecca Beach Smith
                                          Senior United States District Judge ^
                               Rebecca Beach Smith
                               Senior United States District Judge

Ma   rch \(\ , 2020




                                      21
